DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US6553655B2).
Suzuki reads on the claims as follows (limitations not disclosed by Suzuki are crossed out, below):
Claim 1. A terminal removal jig (1) comprising: 
a jig body (2, 5, 7) including a release pin (7) configured to release a terminal (40)  from being locked by a lance (31) provided in a connector housing (30); and 
an attachment (9) configured to be 1the attachment to the jig body when the attachment is in the second position.
Claim 2. The terminal removal jig according to claim 1, wherein the attachment includes an abut portion (13) configured to restrict movement of the release pin by coming into contact with an abutted portion of the connector housing (see Fig. 11) when the release pin of the jig body is inserted into the connector housing while the attachment is in the first position; and 
wherein a length from the abut portion to a tip end of the release pin is equal to a length from the abutted portion to the lance.
Claim 3. The terminal removal jig according to claim 1, wherein when the attachment is in the second position, a tip end of the release pin is accommodated in the attachment. See Fig. 2.
Claim 4. The terminal removal jig according to claim 3, wherein the attachment is biased toward the second position from the first position by an elastic member (10).

Suzuki discloses the claimed invention, except it is unclear whether or not the attachment 9 can be detached from the jig body.
However, it is deemed it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to secure the attachment 9 in a detachable manner, in order to allow for easy cleaning or repair. For example, positioning projections 11 could be provided as removable screws, or as spring-biased pins that can be depressed so as to allow sliding of the attachment 9 off portion 5. One of ordinary skill in the art would find it readily apparent that, in order to assemble the tool of Suzuki, either the projections 11 are removable, as suggested by the examiner, or the wall of attachment 9 is flexible, to allow temporary deformation while sliding the attachment 9 over portion 5 until the projection 11 falls into slot 19, or the projections themselves are elastic or are elastically-mounted so as to allow sliding the attachment 9 over portion 5 until projection 11 falls into slot 19. More complicated ways, such as somehow fixedly mounting a pin into holes formed in portion 5, thereby creating projections 11, can be envisioned, but the examiner is of the opinion simple assembly techniques as described above would have been obvious and preferred, for simplicity of assembly, thereby inherently also allowing for detachment of the attachment 9.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The spring 10 biases the positioning projections 11 toward the left end of the slots 19, as seen in Figs. 1 and 2. The attachment 9 is considered locked in this position, since without applying an external force to move it toward the first position, the attachment 9 remains in place.